Lord, J.
In deciding this case, we are to assume all the facts to be .found necessary tó show that this defendant, during all the time while his wife was doing business in this Commonwealth, was domiciled within the State of Maine; and that the wife came from another State, without her husband, he never *298having lived with her in this State, and that there was no fraud or collusion between the husband and wife in reference to the transaction of the business here. Although, upon a careful scrutiny of the auditor’s report, we may find evidence tending to show a different state of facts, and might hesitate to come to the same conclusion; yet we are bound to assume as true all the conclusions of fact found by the auditor, and all inferences of fact which the presiding judge was authorized to draw from such findings, and we cannot say, as matter of law, that he drew any wrong conclusion.
It is quite clear, upon an examination of the St. of 1862, e. 198, that its primary purpose, at all events, was to define the rights and duties of husbands and wives living together in this Commonwealth, the wife doing business upon her separate account, and that it has no application to a husband who is domiciled in another State, and whose wife comes into this State and trades upon her own account. It is to be understood, from the finding of the auditor, that the husband, notwithstanding his visits to this State, the purpose and objects of which are not disclosed, was during the whole time in good faith resident of and domiciled in another State. The nature of the business of the wife was not such that in his absence it might be presumed to be his business, and it is affirmatively found that it was not his business. It was not, therefore, a debt contracted by the wife which at the common law he would be obliged to pay. It was neither necessaries nor apparel nor ornament according to. her degree and station in life, nor does it appear that he had ever refused to supply her with whatever was suited to her rank and condition in life.
Statutes concerning the liability of husbands upon the contracts of then* wives will not be construed as extending to husbands in good faith domiciled without the State, though their wives may come into the State and subject themselves to the duties and liabilities imposed by law, unless it is clearly apparent by the words of the statute that it was intended to apply to such husbands; and if such intention is clearly manifested by the statute, it must be determined by the particular circumstances of each case, as it arises, whether the statute can operate so far extraterritorially as to bind one not residing within the *299limits of this State, and who has never authorized or ratified the dealings in relation to which he is sought to be charged.
In this case, there being nothing to show that the statute was intended to create a liability in a husband not domiciled within the State, the ruling of the court below that the statute did not apply was correct. Exceptions overruled.